                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   WARING PARK,                                                      No. 18-06603 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                              ORDER DENYING MOTION
                                                                         13                                                                     TO CONSOLIDATE
                                                                              SOCIAL SECURITY ADMINISTRATION,
                                                                         14                  Defendant.
                                                                         15                                                    /

                                                                         16          Pro se plaintiff Waring Park has renewed his request to consolidate the instant action
                                                                         17   with two other actions filed by plaintiff in this district (Dkt. No. 20). A prior order denied
                                                                         18   plaintiff’s previous request to consolidate the instant action with Park v. United States, Case
                                                                         19   No. C 18-06621 (Judge Susan Illston) and Park v. University of California San Francisco, Case
                                                                         20   No. C 17-05944 (Judge Haywood Gilliam Jr.), explaining that those actions before Judges
                                                                         21   Illston and Gilliam Jr. have already been dismissed and subsequently closed (Dkt. No. 18 at 2).
                                                                         22   Those facts remain. Accordingly, plaintiff’s renewed request to consolidate is DENIED. This
                                                                         23   order reminds plaintiff of the September 6 deadline to amend his complaint and that failure to
                                                                         24   meet this deadline will likely result in the dismissal of this action with prejudice (see id. at 3).
                                                                         25
                                                                         26          IT IS SO ORDERED.
                                                                         27
                                                                              Dated: September 3, 2019.
                                                                         28                                                              WILLIAM ALSUP
                                                                                                                                         UNITED STATES DISTRICT JUDGE
